ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_06_FR.txt. 62

OPINION DISSIDENTE DE M. DE CASTRO

1. C’est avec grand regret que j’ai écrit cette opinion dissidente. Je tiens
à dire que je trouve bien fondés plusieurs des conclusions et des motifs de
l'arrêt; cela m’épargne de devoir en traiter. Je me bornerai donc à aborder
un point qui n’a pas été tranché par l’arrêt et à examiner en détail ce sur
quoi porte mon désaccord.

Je comprends les raisons d’ordre pratique pour lesquelles, abandonnant
l’ordre logique, on a traité d’abord de la réserve b) de l'adhésion de la Grèce
à l’Acte général avant d’avoir décidé si l Acte général est encore en vigueur.
En tenant pour acquis que la réserve b} exclut la compétence de la Cour, on
a pu éviter de trancher une question très délicate.

Je ne saurais suivre l’arrêt à cet égard parce que mon interprétation de la
réserve b) fait que je suis en faveur de la compétence de la Cour.

2. La toute première question que j’ai dû me poser a été de savoir si
lActe général est encore en vigueur. Cette question a déjà été soulevée à
l’occasion des affaires des Essais nucléaires, et elle a été alors étudiée et
discutée attentivement par la Cour. Elle n’a pas été tranchée, parce qu’il a
été considéré dans les arrêts rendus en 1974 que les requêtes étaient
devenues sans objet en raison des déclarations du Gouvernement français.
Je pense que, malgré les doutes qu’il est toujours possible d’avoir, on doit
admettre que l’Acte est encore en vigueur et cela pour les raisons qui ont
déjà été invoquées in extenso dans l'opinion dissidente commune de
MM. Onyeama, Dillard, Jiménez de Aréchaga et sir Humphrey Waldock
(C.J. Recueil 1974, p. 327 et suiv.) ainsi que dans les opinions dissidentes
présentées par moi-même (ibid, p. 377 et suiv.) et par sir Garfield Barwick
Gbid., p. 405 et suiv.), auxquelles je me permets de renvoyer ! — ce que je
crois devoir faire pour ne pas alourdir inutilement cette opinion.

3. La raison pour laquelle je suis en désaccord avec l'arrêt concerne un
seul point, mais fondamental, à savoir la manière dont il convient d’in-
terpréter la réserve b). Je crois qu’il aurait fallu employer avec rigueur les
règles propres de l'interprétation. Mon point de vue étant tout autre que
celui de l’arrêt, je me sens obligé de justifier les motifs de mon dissenti-
ment.

1 On doit cependant noter que, dans les mêmes affaires, M. Gros(C.I.J. Recueil 1974,
p. 296-297) et M. Petrén (ibid., p. 302) ont exprimé des doutes sur la validité actuelle de
PActe général dans leurs opinions individuelles, sans néanmoins développer leurs
raisons.

63
63 MER ÉGÉE (OP. DISS. DE CASTRO)

Il convient de vérifier le sens à donner au membre de phrase de la réserve
qui est ainsi conçu: « les différends ayant trait au statut territorial de la
Grèce ». Cela comprend-il les différends sur le plateau continental ? Pour
élucider ce point, je tâcherai d’examiner les arguments pour et contre une
telle inclusion. |

4. C’est un principe bien établi que l’interprétation a pour but de vérifier
la véritable volonté des parties. Les termes employés dans une déclaration
de volonté sont à considérer comme les moyens (4 pistes », clues, indicia)
pour arriver à connaître l'intention des auteurs de la déclaration.

Quand il s’agit d'interpréter une déclaration de volonté ancienne, il sera
toujours nécessaire de vérifier comment ces termes doivent être compris à
présent. Le sens des mots peut changer avec le temps. Pour interpréter une
déclaration quelconque, pour connaître son vrai sens, il faut avant tout s’en
tenir à la signification qu’elle pouvait avoir à la date où elle a été émise. Les
mots par eux-mêmes n’ont pas une valeur propre. Ils sont ou représentent
des sons (phonema), mais leur valeur sémantique dépend du moment et des
circonstances où ils ont été formulés 1.

5. L’adhésion de la Grèce à l’Acte général est une déclaration unilaté-
rale, comme l’est aussi telle de la Turquie. Chacune de ces déclarations est
faite dans le cadre du règlement pacifique des différends institué par
lPActe; ces déclarations qui s’articulent avec les déclarations d’adhésion
émanant d’autres Etats établissent des liens entre chacun des deux Etats
adhérents et dans la ‘mesure où tous les deux ont souscrit aux mêmes
engagements. Du fait de leur adhésion à l’Acte général, un lien est né entre
la Grèce et la Turquie dont l'étendue résulte des deux déclarations qui, par
l'accord qu’elles consacrent, deviennent la volonté commune des deux
Etats 2.

S'agissant de connaître la volonté devenue commune à la Grèce et à la
Turquie sur le sens de la réserve b) de la Grèce, nous nous trouvons devant
ce fait qu’à l’époque de l'adhésion des deux Etats à l’Acte général, le
14 septembre 1931 et le 26 juin 1934, les Etats en général, la Grèce et la
Turquie en particulier, n’avaient aucunement conscience que des problè-
mes ayant trait au plateau continental pouvaient exister. C’est beaucoup
plus tard que les juristes, les publicistes et les techniciens ont commencé à
s'occuper du plateau continental. La proclamation Truman en 1945 peut

! La Cour a dit qu’elle

« ne saurait se fonder sur une interprétation purement grammaticale du texte. Elle
doit recherclier l'interprétation qui est en harmonie avec la manière naturelle et
raisonnable de lire le texte, eu égard à l'intention du Gouvernement de l'Iran à
l’époque où celui-ci a accepté la compétence obligatoire de la Cour » (C.I.T. Re-
cueil 1952, p. 104. Les italiques sont de moi.)

2 Ainsi se crée une situation analogue à celle d’un traité, treaty situation, selon
l'expression due à sir Gerald Fitzmaurice: «The Law and Procedure of the Interna-
tional Court of Justice, 1951-1954: Questions of Jurisdiction, Competence and Proce-
dure », British Year Book of International Law, XXXIV, 1958, p. 77.

64
64 MER ÉGÉE (OP. DISS. DE CASTRO)

être considérée comme le point de départ de l'élaboration du droit et de la
doctrine dans ce domaine. Il est donc évident qu’au moment de la coïn-
cidence des volontés de la Grèce et de la Turquie, il n’y avait pas — et il ne
pouvait pas y avoir — d’accord entre ces déclarations pour écarter de la
compétence de la Cour les questions relatives au plateau continental.

Cela étant, la question juridique suivante se pose: au cas où les termes
« différends ayant trait au statut territorial » de la réserve b) de la Grèce
pourraient être interprétés — ce qui est fort douteux — comme englobant
un sujet (questions relatives au plateau continental) auquel ni la Grèce nila
Turquie n’avaient pensé ni même pu penser, doit-on considérer que ce sujet
pouvait être matière à réserve ?

La tradition juridique tranche la question d’une manière logique et elle
est condensée dans le principe d'interprétation recueilli en ces termes par le
Code civil français:

« Quelque généraux que soient les termes dans lesquels une conven-
tion est conçue, elle ne comprend que les choses sur lesquelles il paraît
que les parties se sont proposé de contracter |. »

6. Si l’on considère d’autre part la nature unilatérale de la réserve b), on
doit l’interpréter à la lumière de l’objet et du but de la Grèce et en tenant
compte des circonstances dans lesquelles la déclaration d’adhésion a été
émise.

Comme le montre la pratique de l’époque, la réserve envisagée à l’ali-
néa c} de Particle 39, paragraphe 2, de l’Acte général, en employant lex-
pression 4 statut territorial », avait le même objet que celui qui était
exprimé dans d’autres traités par les termes « intégrité territoriale des
Etats », « questions territoriales », « questions qui touchent aux frontières
existantes ». La réserve b) de la Grèce, suivant le conseil de M. Politis
(lettre du 9 septembre 1928), avait pour but d'empêcher qu'on puisse
porter devant la Cour des questions concernant lapplication, l’interpré-
tation des traités et la revision des frontières, les statuts territoriaux et les

| Article 1163. Cet article peut s’appuyer sur une longue et ferme tradition. Il semble
avoir son origine dans un fragment d'Ulpien (D.2, 15,9 par. 3, in fine), lequel est recueilli
par le droit commun; en France par Domat (Les lois civiles, I, 1,2, règle 23, éd. Paris,
1777, I, p. 24) et par Pothier (Traité des obligations, première partie, chap. I, art. VII,
8: règle, Œuvres, éd. Paris, 1818, IL, p. 67). L'article 1163 du Code Napoléon est suivi,
presque à la lettre, par d’autres codes civils; voir par exemple l’article 1138 du Code civil
italien de 1865 et l’article 1364 du Code de 1942, l’article 1283 du Code civil espagnol et
l’article 1386 du Code civil des Pays-Bas.

Il est à noter que l’idée de base commune aux articles cités n’est pas étrangère aux
droits de la Grèce et de la Turquie: article 173 du Code civil hellénique ; article 18 du
Code suisse des obligations (les deux premières parties de ce code ont été reçues par la
République turque le 4 octobre 1926).

Ces règles dérivent de la nature mème du consentement. Pour qu'il existe, il faut une
coïncidence des volontés sur un objet, qui devra être déterminé au moins quant à son
espèce (voir l’article 1129 du Code civil français qui consacre la doctrine générale).

65
65 MER ÉGÉE (OP. DISS. DE CASTRO)

servitudes internationales (droits sur les ports et voies de communication)
établis dans les traités qui ont suivi le démantèlement de l’Empire otto-
man.

7. À cela on a pu opposer que l'expression « statut territorial » a un
caractère générique ou général et qu’elle englobe la notion de plateau
continental. Il est juste de dire que l’expression est générique; en vérité le
sens de la plupart des mots présente une certaine souplesse, exception faite
de ceux qui visent les objets concrets et individuels. {1 en est ainsi de
lexpression « statut territorial ». Elle vise des situations qui offrent des
possibilités d'évolution, qu’il s’agisse du statut ou du régime juridique
(droits, servitudes, restrictions), ou qu’il s’agisse du territoire même (par
exemple modification de frontières).

Mais chaque terme peut avoir un sens plus ou moins étendu, plus ou
moins limité. Un terme, qui a sa signification propre, ne peut pas être
entendu comme comprenant un élément d’une nature étrangère à son sens
ordinaire et naturel !. À mon avis il y a des différences de nature essentielle
qui empêchent de considérer que le terme « statut territorial » puisse
s'appliquer à l’existence, au régime juridique et à la délimitation du plateau
continental.

8. Il n’est pas douteux que le terme « statut territorial » est équivalent à
celui de «statut du territoire ». Pour conclure que le statut du plateau
continental (droits, délimitations) est compris ou non dans le «statut
territorial », il faudra rechercher à laquelle de ces deux solutions on peut
aboutir d’une manière naturelle du point de vue du statut et de celui du
territoire.

Le statut du territoire est clair et bien défini; c’est celui de la souverai-
neté même. Au contraire, le régime du plateau continental est le résultat de
Pévolution accélérée du droit de la mer, laquelle ne semble pas être achevée
avec la convention de Genève de 1958. Aujourd’hui, il est constitué par des
droits étroitement limités — il s’agit seulement des droits appelés souve-
rains ou exclusifs aux fins de la recherche, de l'exploration du plateau et de
l'exploitation de ses ressources naturelles.

Le territoire d’un Etat, au sens strict de terre ferme (continent et îles) est
bien défini aussi. En revanche, le plateau continental est à délimiter dans
chaque cas et, pour le faire, on doit tenir compte de données variées
(structure géologique, distance, situation géographique, profondeur de la
mer, existence et valeur économique des ressources minérales, etc.).

l On a pu donner l'exemple de la clause testamentaire suivante: « Je laisse tous mes
véhicules à mon ancien chauffeur. » On peut interpréter cette disposition comme
voulant dire que le testateur lui laisse sa nouvelle Cadillac mais pas les locomotives et les
wagons de la compagnie de chemin de fer dont il était propriétaire ou les avions de la
flotte qui lui appartenait. Sur la volonté implicite dans des termes d’une portée générale,
comp. Vattel, Le droit des gens, éd. Pradier-Fodéré, II, chap. XVII, par. 262, p. 249,
Paris, 1863; C.P.J.I. série A/B n° 50, p. 377-378.

66
66 MER ÉGÉE (OP. DISS. DE CASTRO)

9. Il reste que la Cour, pas ses raisonnements dans l’arrêt sur le Plateau
continental de la mer du Nord a pu faire naître des doutes sur la notion de
territoire. I] y est dit d’une manière réitérée que la zone du plateau conti-
nental de l’État riverain « constitue un prolongement naturel de son terri-
toire » (C.I.J. Recueil 1969, p. 22, par. 19) et que:

« les zones sous-marines en cause peuvent être considérées comme
faisant véritablement partie du territoire sur lequel l’État riverain
exerce déjà son autorité : on peut dire que, tout en étant recouvertes
d’eau, elles sont un prolongement, une continuation, une extension de
ce territoire sous la mer » (ibid., p. 31, par. 43 ; voir aussi p. 34, 37 et
47, par. 51, 58 et 85).

Malgré ces expressions, il ne faut pas croire que la Cour considère le
plateau continental comme une vraie partie du territoire de l'Etat riverain,
jouissant du même statut juridique. Il semble plutôt que la Cour ait voulu
exprimer d’une manière métaphorique mais frappante quelle est la base
des droits sur le plateau, c’est-à-dire de l'application du soi-disant principe
« la terre domine la mer » !.

La différence essentielle entre le sens des termes « statut territorial » et
« statut du plateau continental » apparaît en pleine lumière dans les rela-
tions entre la Turquie et la Grèce. La Turquie n’a à présent aucune
difficulté à admettre, s’agissant du statut territorial de la Grèce, que les îles
grecques forment avec la Grèce continentale une unité juridique et poli-
tique. En revanche la Turquie nie l'existence d’un plateau continental des
Îles grecques.

10. Certes on peut supposer que la Grèce a eu l'intention, en établissant
la réserve, de donner au terme « statut territorial » un sens si large qu'il en
vienne à comprendre aussi le plateau continental. Mais c’est là sortir du
cadre propre de l'interprétation, fondée sur l’intention du déclarant telle
qu’elle est révélée par le sens naturel et ordinaire des termes employés, et
entrer dans le domaine de l'imagination ou de l’analogie, en sapant ainsi la
sécurité juridique.

11. Il a été observé, et à juste titre, que pour délimiter le plateau
continental il faudra quelquefois élucider des questions touchant à la
condition du territoire et même à son statut (par exemple fixation des
lignes de base, configuration relative des territoires, adjacents ou opposés,

' La convention de Genève sur la mer territoriale dit dans son article premier: « La
souveraineté de l'Etat s'étend, au-delà de son territoire et de ses eaux intérieures, à une
zone de mer adjacente à ses côtes désignée sous le nom de mer territoriale » (les italiques
sont de moi). On peut voir, je crois, que le terme « mer territoriale » est ici délibérément
employé avec la valeur d’une fiction juridique. D'une manière semblable, quand la Cour
fait observer à propos du plateau continental qu'on peut dire qu’il est un prolongement
du territoire ou qu'il peut être considéré comme une partie du territoire, elle emploie une
formule utile pour justifier les droits de l'Etat riverain sur le plateau; et cette assimi-
lation a pu être aussi utilisée par des Etats pour justifier leurs prétentions à étendre ou à
fortifier leurs droits sur le plateau.

67
67 MER ÉGÉE (OP. DISS. DE CASTRO)

baies historiques, étendue des eaux territoriales). Mais le besoin que l’on
peut avoir d'aborder des questions relatives au territoire pour décider le
fond de l'affaire ne transforme pas le différend sur le plateau continental
en un différend sur le statut territorial. Dans le cas où l’on aurait à trancher
au fond et où il faudrait tenir compte de questions connexes au territoire,
ces questions devront être traitées comme des questions préalables. Ces
questions et la difficulté qu’elles présentent sont bien connues en droit
international privé. La Cour a eu l’occasion de considérer ce concept
juridique dans l'affaire Nottebohm. Le Liechtenstein avait introduit devant
la Cour une instance tendant au redressement et à la réparation de « me-
sures contraires au droit international » prises par le Gouvernement du
Guatemala contre Nottebohm, « ressortissant du Liechtenstein ». Pour
décider de la recevabilité de la requête, il fallait traiter de la nationalité de
Nottebohm. La Cour a considéré la question comme préalable. Elle a
dit:

« La Cour n'entend pas sortir du cadre limité de la question qu'il lui
faut résoudre, à savoir, si la nationalité conférée à Nottebohm peut
être invoquée vis-à-vis du Guatemala pour justifier la présente procé-
dure. » (C.L.J. Recueil 1955, p. 17. Les italiques sont de moi.)

Certes la Cour, en se déclarant compétente en la présente espèce, aurait
pu se heurter à de grandes difficultés de ce genre mais cela ne saurait être
une raison pour nier sa compétence. Les mêmes problèmes auraient pu
naître si la Grèce et la Turquie avaient porté l’affaire devant la Cour au
moyen d’un compromis ou bien si la Grèce avait renoncé ou si elle venait à
renoncer à la réserve b) en temps opportun.

12. Une question d’une telle envergure soulève la possibilité que le sens
des termes d’une déclaration de volonté se modifie en conséquence de
l'évolution du droit. L’expression « statut territorial », écrite en 1931,
a-t-elle pu changer de sens du fait que le droit moderne attribue aux Etats
riverains des droits sur le plateau continental ?

Pour répondre à cette question, il convient de l’éciaircir à l’aide de
quelques distinctions.

Avant tout, il faudra examiner séparément d’une part la règle de la
contemporanéité qui est applicable à l'interprétation des déclarations de
volonté — règle selon laquelle il faut donner aux mots employés le sens qui
est le leur au moment de leur emploi — et d’autre part le droit intertem-
porel, qui indique quel est le droit à appliquer aux facta praeterita.

Chercher à préciser ce que recouvre l'emploi d’un terme pour connaître
l'intention de celui qui a fait la déclaration est une chose; déterminer l’effet
que peut avoir un droit nouveau sur une situation déjà existante en est une
autre.

68
68 MER ÉGÉE (OP. DISS. DE CASTRO)

L'interprétation a pour but de connaître le sens des mots employés dans
la déclaration, de façon à vérifier quelle a pu être la volonté du déclarant et
comment elle a pu être comprise par celui à qui s’adressait la déclaration.
L'évolution du droit ne peut pas modifier le sens que les mots avaient pour
les auteurs de la déclaration. L'évolution du droit peut en établissant de
nouvelles règles juridiques conférer ou retirer des droits et peut même
changer tout un régime juridique mais elle ne peut pas changer le sens
d’une déclaration, faire dire au déclarant ce qu’il n’a pas voulu dire ou
même ce qu’il n’a pu vouloir dire.

S'agissant d’une déclaration unilatérale, comme l’adhésion de la Grèce à
lActe général en 1931, on ne saurait encore moins l’interpréter comme
incluant une référence au plateau continental. Il ne serait pas juste d’at-
tribuer à la Grèce une manifestation de volonté à propos de quelque chose
qu’elle ne connaissait pas et que, pour cette raison, elle ne pouvait pas
vouloir (nihil cognitum nisi praecognitum).

13. La convention de Vienne a établi, comme régle générale d’interpré-
tation des traités, qu’ils doivent être interprétés de bonne foi suivant le sens
ordinaire à attribuer aux termes du traité dans leur contexte et à la lumière
de son objet et de son but (art. 31, par. 1). Comme moyen complémentaire
d'interprétation, elle prévoit qu’il peut être fait appel aux circonstances
dans lesquelles le traité a été conclu (art. 32); autrement dit, il faut chercher
ce sens au moment de la conclusion du traité. Il y a tout lieu d'appliquer ces
règles à l'adhésion de la Grèce à l’Acte général. Si l’évolution du droit peut
avoir des conséquences, ce n’est pas sur le plan de l’interprétation mais sur
un autre: la convention considère en effet que, si une nouvelle norme
impérative (jus cogens) survient, tout traité existant qui est en conflit avec
cette norme devient nul et prend fin (art. 64) !.

Il semble donc permis de conclure que la tâche de l'interprétation est de
vérifier quelle était ou pouvait être la volonté de la Grèce en 1931 quand
elle a utilisé l'expression « statut territorial » dans la réserve b) à son
adhésion à l’Acte général. La fonction du droit intertemporel est autre; par
le jeu de ses règles, la Grèce et la Turquie se voient attribuer des droits
souverains ou exclusifs nouveaux sur le plateau continental.

14. Il convient aussi de noter, pour éviter d’autres confusions, que la
fonction qui consiste à interpréter traités et contrats devra suivre d’autres
règles que celles qui sont propres à l'interprétation des lois. Celles-ci,
comme sources de droit, ne peuvent être considérées d’une manière isolée.
Elles doivent être interprétées et appliquées dans le cadre du système
juridique en vigueur au moment où l’interprétation a lieu. C’est ce qu’on

' A l'exception de ce que dispose cet article il semble qu'il faudra appliquer aux traités
le droit intertemporel général, c’est-à-dire le principe de la non-rétroactivité et la règle
tempus regit factum.

69
69 MER ÉGÉE (OP. DISS. DE CASTRO)

appelle l'interprétation systématique !. Cette procédure d'interprétation
est aussi celle qui vaut pour les conventions dites institutionnelles ou
normatives (law-making treaties, Vereinbarungen), lesquelles, étant aussi
des sources de droit (comme par exemple la Charte des Nations Unies),
sont soumises dans leur interprétation à l’évolution du droit ?.

15. Les traités et les déclarations faites dans le cadre d’un traité doivent
s’entendre dans leur contexte (art. 31, par. 1, de la convention de Vienne);
il en va de même pour la réserve b) de la Grèce.

L’adhésion hellénique à l’Acte contient deux types de déclarations: l’une
qui tend à admettre en général la compétence de la Cour; les autres,
constituées par les réserves, qui ont pour but de délimiter l’objet de la
compétence attribuée à la Cour. Chacune d’elles a son but et sa nature
propres.

Conformément à l’article 17 de l’Acte général, l'adhésion de la Grèce
admet la compétence de la Cour pour tous différends au sujet desquels les
parties se contesteraient un droit. L’instrument d’adhésion (si l’on fait
pour le moment abstraction des réserves) contient une référence générale
et illimitée à tout différend d’ordre juridique à naître entre les parties ayant
adhéré à Acte. En conséquence, et si l’on ne prend pas en considération la
réserve bj, on peut sans aucun doute affirmer la compétence de la Cour au
sujet du différend entre la Grèce et la Turquie sur le plateau continental de
la mer Egée.

La réserve b), tout au contraire, tend à limiter ’adhésion grecque à l’Acte
par une exception bien déterminée, qui établit une démarcation spéciale
dans la sphère si large de l'adhésion. En dehors du champ précis de
l'exception, la déclaration générale sur la compétence joue.

16. La réserve b) vise notamment, spécialement, un cas d’espèce bien
déterminé et qu’il faut interpréter selon sa nature singulière et spéciale.
L’Acte général souligne et impose cette nature des réserves admises. Il fait
ressortir que les réserves devront être formulées à l'égard de différends
portant sur des affaires déterminées ou de matières spéciales nettement
définies, telles que le statut territorial où rentrant dans des catégories bien

! L'élément systématique est considéré comme un des quatre éléments à employer
dans Vinterprétation, selon la doctrine généralement admise, surtout depuis la publi-
cation du System des heutigen rémischen Rechts (1, par. 33) de Savigny.

Tl ne faut pas oublier, au sujet de l’évolution du droit, que selon l'observation de
Hobbes (texte cité par Radbruch, « Arten der Interpretation », dans Recueil d'études sur
les sources du droit en l'honneur de Francois Gény, 1934, II, p. 218), le législateur n’est pas
celui dont l'autorité a fait la loi pour la première fois, mais celui dont l'autorité fait
qu'elle continue à être loi: ce qui explique l'influence de l’évolution du droit pour
l'interprétation et le développement des lois et conventions normatives. Au contraire,
dans l'interprétation des traités, dont la force est fondée sur la volonté des parties (pacta
sunt servanda), il n’y a pas à tenir compte d’une volonté étrangère à celle des
auteurs.

2 CIS. Recueil 1971, p. 31, par. 53, et voir aussi mon opinion individuelle,
par. 184.

70
70 MER ÉGÉE (OP. DISS. DE CASTRO)

précisées (art. 39, par. 2 c))!. Donc, et conformément aux règles reçues sur
l'interprétation, il faut s’en tenir au sens strict des termes employés dans la
réserve et 11 ne semble pas permis d'étendre cette réserve aux questions qui
se rapportent au plateau continental. Ces questions ont été aussi aliquis de
novo emergentibus, ce sont des questions auxquelles personne ne pensait et
ne pouvait penser à la date de l’adhésion de la Grèce et de la Turquie à
l’Acte. Entendre l’expression « différends ayant trait au statut territorial »
comme comprenant les « différends sur le plateau continental » serait
linterpréter d’une manière extensive, qui ne correspond pas à l’intention
des auteurs de la déclaration unilatérale et va à l'encontre du sens qu’on
pouvait lui attribuer et dans lequel on la comprenait en 1931 et 1934.

Qui plus est, l'interprétation stricte est en général appropriée à toute
réserve. Sa nature d’exception à une déclaration de caractère général fait
qu’on doit appliquer à la réserve la règle traditionnelle exceptio strictissimi
interpretationis 2.

17. Avant d’en finir avec l’exposé de mon opinion, il ne me semble pas
inutile d’évoquer le principe dit de linterprétation restrictive des déclara-
tions donnant compétence 4 la Cour. Son ombre plane toujours lorsqu’on
traite de la compétence de la Cour.

Vinterprétation proposée par moi aboutirait à considérer la Cour
comme compétente dans l’affaire du Plateau continental de la mer Egée.
Faudrait-il la rejeter en raison du principe de l'interprétation restrictive ?

Ce principe ou règle d'interprétation est justifié dans la seule mesure où
il s’oppose aux tentatives d’une interprétation extensive ou par analogie.
Les Etats se méfient de toute éventuelle restriction de leur souveraineté.
Les actes conférant le soin de trancher des différends à une cour d’arbi-
trage ou judiciaire ne sont justifiés à leurs yeux qu’en vertu d’une décla-
ration expresse par laquelle ils donnent leur consentement.

! Sur cette règle stipulée dans l’Acte général, Gallus déclare:

« Les termes employés « matières spéciales nettement définies » et l'exemple du
statut territorial qui les éclaire semblent indiquer que les questions que l’on peut
exclure doivent être des questions particulières aux contours nets, telles par exem-
ple les questions suivantes: nationalité des individus, police des étrangers, domma-
ges causés par des insurrections, douanes, etc. » (« L’Acte général d’arbitrage »,
Revue de droit international et de législation comparée, 1930, n°% 1, 2 et 4,
p. 907.)

? Dans une étude parue l’année même de l’adhésion de la Grèce à PActe, il est dit sur
l'interprétation des réserves:

« Un tribunal international appelé à interpréter une réserve est lié par la règle
selon laquelle les exceptions aux principes généraux doivent être interprétées
restrictivement. Par conséquent si un traité contient le principe de règlement
pacifique pour tout différend quel qu’il soit entre les parties, toute réserve y
figurant doit être interprétée de façon étroite. » (Habicht, partie II, « Analysis of
the Treaties », dans Post-War Treaties for the Pacific Settlement of International
Disputes, Cambridge, 1931, p. 1000.) / Traduction du Greffe. ]

71
71 MER ÉGÉE (OP. DISS. DE CASTRO)

La Charte des Nations Unies montre son respect pour cette idée dans les
limites qu’exprime son article 2, paragraphe 7. Mais elle dit aussi que des
Etats parties à un différend dont la prolongation est susceptible de mena-
cer le maintien de la paix doivent en rechercher la solution avant tout par
des voies pacifiques, entre autres par le règlement judiciaire (art. 33). En
conséquence de cette règle, le Conseil de sécurité, le 25 août 1976, a invité
par consensus les Gouvernements de la Grèce et de la Turquie à

« continuer à tenir compte de la contribution que des instances judi-
ciaires compétentes, en particulier la Cour internationale de Justice,
sont qualifiées pour apporter au règlement de tous différends d’ordre
juridique ».

La théorie favorable à l’interprétation restrictive s’est efforcée de s’ap-
puyer sur le texte de quelques arrêts des deux Cours. Certes on a pu dire
que la Cour ne déclarera sa compétence qu’à la condition que la force des
arguments militant en faveur de la compétence soit prépondérante. Mais
l'étude de ces textes dans leur ensemble semble montrer que le souci des
deux Cours est de vérifier l'intention des auteurs de la déclaration de
soumettre ou de ne pas soumettre leurs différends à la Cour, et dans
l’affirmative de déterminer dans quelles limites, sous quelles réserves ou à
quelles conditions ils l’ont fait !.

La Cour a parfaitement raison de dire que l’on doit interpréter d’une
manière stricte les déclarations qui lui confèrent compétence, en recher-
chant l’intention de leur auteur, en s’en tenant à leur texte et aux circons-
tances du moment où elles ont été émises.

18. L'interprétation que je me suis permis d’offrir sur l’adhésion de la
Grèce s’efforce d’être fidèle à ce critère. Elle consiste à comprendre le texte
de base de l’adhésion selon ses propres termes, c’est-à-dire comme englo-
bant toutes sortes de différends d'ordre juridique. La réserve est comprise
d’une manière stricte, en ce sens qu’elle évite une interprétation extensive
qui serait étrangère à la volonté exprimée par la Grèce en 1931.

On peut encore ajouter que les adhésions des Etats à l’Acte général ont
eu pour résultat de créer des liens de coopération entre les Etats en faveur
du règlement pacifique des différends. Il n’y a pas de raisons pour les
envisager avec méfiance et les faire entrer dans les matières « odieuses »
qui méritent pour cela une interprétation restrictive (odiosa sunt restrin-
genda); il y aurait plutôt des motifs de penser qu’elles sont dignes de la
favor iuris (favorabilia sunt amplianda).

( Signé ) F. DE CASTRO.

! On considère comme sans force de conviction (singularly unconvincing) une théorie
a priori favorable a une interprétation restrictive des déclarations donnant compétence
ala Cour. Rosenne, The Law and Practice of the International Court, 1965, I, p. 408. Dans
ce sens aussi voir De Visscher, Problémes d’interprétation judiciaire en droit international
public, 1963, p. 201.

72
